Citation Nr: 0520565	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  03-35 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for prostate cancer, 
postoperative prostatectomy, as a result of exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Barbara S. Girard, Esq.


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1975.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the Buffalo, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board issued a decision in May 2004 denying the claim, 
and the veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  

In March 2005, the Court issued an order vacating the Board's 
decision and remanding the case to the Board for further 
development and readjudication in compliance with 
instructions in a joint motion (JMR).

To comply with the directives of the JMR, the Board, in turn, 
is REMANDING this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Subsequent to the issuance of the statement of the case (SOC) 
in September 2003, but before certification of the appeal to 
the Board in March 2004, the veteran submitted a copy of a 
news release from Congressman Lane Evans.  The news release 
indicates that dioxin (in Agent Orange) was stored at bases 
outside Vietnam, including in Guam and Thailand.  The Board 
discussed this evidence in the May 2004 decision - since 
vacated.

The JMR, however, points out that, in discussing this 
evidence, the Board did not address whether the RO should 
have issued a supplemental statement of the case (SSOC) after 
the submission of this evidence, as required by 38 C.F.R. 
§ 19.31.  And this must be done before readjudicating this 
claim.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

Send the veteran and his representative 
an SSOC addressing the news release from 
Congressman Lane Evans as it pertains to 
the veteran's claim for service 
connection for prostate cancer on the 
basis of herbicide exposure.  Also give 
them time to submit additional evidence 
and argument in response.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

